Moule, J. (dissenting).
CPLR 4110-b gives a party at the close of the evidence the right to file written requests to charge and provides that the court, prior to the summations and out of the hearing of the jury, shall inform counsel of what it proposes to charge. It also provides that a party may object, stating the grounds of the objection after the charge and before the jury retires to deliberate. Plaintiffs’ counsel did neither.
CPLR 4017 also provides that a party shall make known the action which he requests the court to take or his objections to the action of the court and that failure to do so as provided in that section or in CPLR 4110-b may restrict review upon appeal under CPLR 5501 (subd [a], pars 3, 4).
CPLR 5501 (subd [a], pars 3, 4) provide that an appeal from a judgment brings up for review any ruling or remark of the Trial Judge to which exception was taken. The Judicial Conference Report, recommending enactment of CPLR 4110-b, stated that failure to make an objection would not restrict the power of the appellate court to consider, in its discretion and upon good cause shown, untimely objections relating to the charge.
In any event plaintiffs’ counsel should have called the court’s attention to any error in the charge. When a party *254implicitly agrees with the court by silently accepting its erroneous statement of the law or chooses to let it pass without calling it to the court’s attention and to accept the benefit inherent therein, I do not believe that we should set aside the verdict because we disagree with the result unless good cause is shown. There is no such showing here. Indeed, the jury’s verdict is eminently supported by the record; and the judgment should be affirmed.
Marsh, P. J., and Cardamone, J., concur with Goldman, J.; Moule, J., dissents and votes to affirm the judgment in an opinion in which Witmer, J., concurs.
Judgment reversed on the law and facts and a. new trial granted, with costs to abide the event.